AQUILINO, Senior Judge:
This case having commenced for judicial review of the preliminary determination of the U.S. International Trade Commission sub nom. Carbon and Certain Alloy Steel Wire Rod From Brazil, Canada, Egypt, Germany, Indonesia, Mexico, Moldova, South Africa, Trinidad and Tobago, Turkey, Ukraine, and Venezuela, 66 Fed.Reg. 54,539 (Oct. 29, 2001), that imports of indicated subject merchandise from Egypt, South Africa and Venezuela allegedly sold in the United States at less than fair value are negligible and therefore that its investigationswith regard to those countries be terminated; and the court in slip opinion 02-59, 26 CIT 639, 244 F.Supp.2d 1349 (2002), having remanded that determination for reconsideration; and the defendant having filed Views of the Commission on Remand (Aug. 16, 2002) to the effect that
imports [of wire rod] from Egypt, South Africa and Venezuela are not negligible, and that there is a reasonable indication that an industry in the United States is materially injured by reason of imports of [wire rod] from Egypt, South Africa, and Venezuela that are allegedly sold in the United States at less than fair value[,]
which Views were affirmed in a final judgment pursuant to slip opinion 02-113, 26 CIT 1131 (2002); and intervenor-defendants having appealed therefrom to the U.S. Court of Appeals for the Federal Circuit, which decided sub nom. Co-Steel Raritan, Inc. v. Int’l *1291TradeComm’n, 357 F.3d 1294, 1317 (2004), to vacate that judgment but also to remand for consideration whether the defendant had erred in concluding that
there was no reasonable indication that wire rod imports from Egypt, South Africa, and Venezuela would imminently exceed statutory negligibility levels, whether considered individually or collectively!;]
and the defendant having filed Views of the Commission (Sept. 9, 2005) to the effect that the subject imports from
South Africa that are allegedly sold in the United States at less than fair value are negligible individually, and that subject imports from Egypt, South Africa and Venezuela that are allegedly sold in the United States at less than fair value are negligible in the aggregate, for purposes of our threat determinations];]
and the court in slip opinion 07-7, 31 CIT _ (Jan. 17, 2007), having concluded that there was not a sustainable relationship therein between the facts that the defendant finds on remand and the result that it reaches, perhaps due, at least in part, to a paucity of producer data; and the parties having thereupon consented to further remand per slip opinion 07-165, 31 CIT _ (Nov. 8, 2007); and the defendant having filed Views of the Commission (Third Remand) (March 10, 2008) to the effect that the subject imports from
South Africa that are allegedly sold in the United States at less than fair value . . . are negligible individually, and that subject imports from Egypt, South Africa, and Venezuela are negligible in the aggregate, for purposes of our threat determinations!,]
which Views are now stated to be based upon a supplemented administrative record; and the court having now reviewed this record and finding substantial evidence thereon in support thereof, it is
ORDERED, ADJUDGED and DECREED that the Views of the Commission (Third Remand) (March 10, 2008) be, and they hereby are, affirmed.